On Rehearing.
The reargument requested by the defendant Rinelli & Guardino, Inc., has been had, and I have also at its request witnessed a demonstration of the defendants’ structure. I find that, when the defendant employs its apparatus with its nozzle, as shown in either Plaintiff’s Exhibit 4 or- Plaintiff’s Exhibit 13, the operation thereof constitutes an infringement of claim 1 of the patent in suit.
The demonstration of the defendants’ structure did not, in my opinion, disprove the theory that in the operation of its apparatus there is an emulsification or breaking up of the viscous material, so that it can be said to constitute particles suspended in fluid (air). In my opinion the defendant does employ the method of claim 1 when it uses its structure, either with the nozzle as shown in Plaintiff’s Exhibit 4 or Plaintiff’s Exhibit 13. Even in the use of the nozzle, Plaintiff’s Exhibit 13, the defendant uses the high vacuum, and while the orifice of the nozzle is large, the orifice for the intake of material before the small quantity of air is admitted is restricted, and thus the method of claim 1 is employed.
In discus’sing the meaning of a small quantity of air, as the same is used in the patent in suit in the opinion filed herein, I said:
“To determine what is meant by a small quantity of air to be admitted, you would properly compare the amount of air that would be admitted through the one-fourth to three-eighths of an inch' inlet with the material that would be admitted through the orifice of the nozzle for the intake of the material 2 inches long by one-fourth of an inch wide, and this is in the ratio of 1 to 24; but should you compare the weight of the air admitted with the weight of the material admitted, it would be in the ratio of 1 to 21, and in either event the quantity of air admitted would be small.”
A question, however, has been raised as to whether the proportions stated by me are shown by the evidence, and I therefore substitute the following statement for that last quoted:
To determine what is meant by “admitting air in small quantities,” you would properly compare the small area of the air inlet with the much larger area of the orifice of the nozzle for the intake of the material, but should you compare the weight of the material admitted you would find that the weight of the material greatly exceeded that of the air, and in either event the quantity of the air admitted woiild be small.
Defendant contends that, as the victory of the plaintiff was not complete, hut that each side won and lost, no costs should be allowed to the plaintiff, but with this I do' not agree because the real contest in this case was centered around claim 1, the.,jnethod claim, and the defendant’s victory in being found not to' infringe claim 2 is not to be compared with the victory achieved by the plaintiff in sustaining' the validity of both claims 1 and 2, and also sustaining its contention that *729the defendant was infringing claim 1. I therefore believe that costs should be awarded to the plaintiff against the defendant, as stated in my opinion filed herein.
I have carefully considered the application of the defendant to suspend all accounting proceedings until after the hearing of the appeal in this case by the Circuit Court of Appeals of the Second Circuit, if ah appeal be promptly taken, and likewise to suspend the rendering, of the injunction until the hearing of such appeal, upon the filing of a surety bond by the, defendant, and the decree herein may provide for the suspending of all accounting proceedings and suspending the rendering of the injunction until after the hearing of the appeal in this case by the Circuit Court of Appeals of the Second Circuit, if such appeal be promptly taken, and upon the defendant Rinelli & Guardino, Inc., filing a surety bond in the sum of $50,000.
Submit a decree with the proper recitals as to the reargument in the form heretofore submitted by plaintiff, except that the provisions for taking testimony in the district of New Jersey and the Southern district of- New York are to be omitted, and the provision as to suspension of all accounting proceedings and the suspension of rendering injunction upon the giving of the bond are to be included.
The same to he settled on notice.